Title: Thomas Jefferson to John Steele, 27 July 1818
From: Jefferson, Thomas
To: Steele, John


          
            Dear Sir
            Monticello July 27. 18.
          
          I have just recieved a letter of Apr. 29. from mr Appleton of Leghorn informing me he had shipped by the brig Free Ocean Capt Bartholomew, sailing that day for Philadelphia 2. cases of Florence wine of Montepulciano, containing 84. bottles for me addressed to your care. as I presume the letter came by the same vessel, & that she is arrived, I take the liberty of requesting you to forward the cases by any trust-worthy vessel to the care of mr Patrick Gibson in Richmond. and if you will be so good as to drop me a line of the amount of duties, freight Etc it shall be remitted with no other delay than what will result from an absence of 3. or 4. weeks on a journey, on which I shall set out two days hence: as your letter will lie here unopened until my return. with my apology for this trouble accept the assurance of my great esteem and respect.
          
            Th: Jefferson
          
        